DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Thermochemical hydrogen sensor based on chalcogenide nanowire arrays), in view of Pang et al. (Conductive polymer composites with segregated structures).
Regarding claim 1, Kim discloses a method of manufacturing a gas sensor (Figure 1; pg. 2-3/2. Experimental), the method comprising:
preparing a metal nanowire (see: synthesize the BixTe1-x nanowires);
producing a thermoelectric composite layer (see: AAO, Bi2Te3 nanowires, Sb2Te3 nanowires);
forming a first electrode on an upper surface of the thermoelectric layer and forming a second electrode on a lower surface of the thermoelectric layer (see: two gold electrodes, when the thermoelectric layer is positioned in a vertical orientation, the electrodes would be arranged at an upper surface of the vertical face and a lower surface of the vertical face of the thermoelectric layer); and
forming a heating catalyst layer on the first electrode  (see: Pt/γ-Al2O3 catalyst).
Kim does not explicitly disclose the step of producing the thermoelectric composite layer comprises adding a polymer bead to the metal nanowire and then mechanically mixing the metal nanowire and the polymer bead; and producing a thermoelectric layer by hot-pressing the thermoelectric composite.
Pang teaches a plurality of segregated conductive polymer composites (s-CPC) comprising copper nanowires forming conductive paths and arranged on a surface of polystyrene granules (Fig. 12), and related production method comprising mixing polymer granules and conductive fillers and subsequently hot compacting the material (Fig. 3), and their thermoelectric properties (pg. 1926/5. Thermoelectric properties) and their sensing properties (pg. 1922-1926/4. Sensing properties).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one thermoelectric material and its related method of production for another, in the device disclosed by Kim, as taught by Pang, to provide for increased superior mechanical and thermoelectric properties, and decreased material costs from the reduced quantities of high-aspect-ratio conductive fillers (Pang: pg. 1927-1928/7. Conclusions and perspectives).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, modified Kim discloses the preparing of the metal nanowire includes: producing a base solution by adding a metal oxide to a solvent and then mechanically mixing the metal oxide and the solvent; producing a source solution including the metal nanowire by adding a reducing agent to the base solution, and then mechanically mixing the reducing agent and the base solution; and extracting the metal nanowire from the source solution through a washing and drying process (Kim: pg. 2-3/2.1. Fabrication of the TCH sensor).
Regarding claim 7, modified Kim discloses wherein in the producing the thermoelectric composite, a thermal treatment process is performed after the mechanical mixing, whereby the metal nanowire is adsorbed on a surface of the polymer bead due to a surface charge difference (Pang: Fig. 3, see: Hot compaction).
Regarding claim 8, modified Kim discloses a Seebeck coefficient of the thermoelectric layer is adjusted depending on a content of the metal nanowire (Pang: pg. 1926/5. Thermoelectric properties).
Regarding claim 9, modified Kim discloses as the content of the metal nanowire increases, the Seebeck coefficient of the thermoelectric layer increases (Pang: pg. 1926/5. Thermoelectric properties).
Regarding claim 10, Kim discloses a gas sensor (Figure 1) comprising:
15a thermoelectric layer (see: AAO, Bi2Te3 nanowires, Sb2Te3 nanowires);
first and second electrodes that are spaced apart from each other with the thermoelectric layer interposed therebetween (see: two gold electrodes); and
a heating catalyst layer on the first electrode (see: Pt/γ-Al2O3 catalyst),
wherein the thermoelectric layer includes a thermoelectric composite comprising metal nanowires (see: AAO, Bi2Te3 nanowires, Sb2Te3 nanowires).
Kim does not explicitly disclose the thermoelectric layer includes a structure compressed in a state in which metal nanowires are provided on a surface of a plurality of polymer beads.
Pang teaches a plurality of segregated conductive polymer composites (s-CPC) comprising copper nanowires forming conductive paths and arranged on a surface of polystyrene granules and compression molded (Fig. 12), and their thermoelectric properties (pg. 1926/5. Thermoelectric properties) and their sensing properties (pg. 1922-1926/4. Sensing properties).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one thermoelectric material for another, in the device disclosed by Kim, as taught by Pang, to provide for increased superior mechanical and thermoelectric properties, and decreased material costs from the reduced quantities of high-aspect-ratio conductive fillers (Pang: pg. 1927-1928/7. Conclusions and perspectives).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, modified Kim discloses an operation method of the gas sensor of claim 10, comprising: generating a temperature difference in the thermoelectric layer by heat of reaction with a 10target gas and the heating catalyst layer; and sensing a concentration of the target gas via an electromotive force generated by the temperature difference in the thermoelectric layer (Kim: pg. 5-10/3.3. Hydrogen gas sensing properties).
Regarding claim 14, modified Kim discloses the polymer beads include one or more materials selected from polymethylmethacrylate, polyamide, polypropylene, polyester, polyvinyl chloride, polycarbonate, polyphthalamide, polybutadiene terephthalate, polyethylene terephthalate, polyetylene, polyether ether ketone, and polystyrene (Pang: Fig. 12).

Claims 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Thermochemical hydrogen sensor based on chalcogenide nanowire arrays), in view of Pang et al. (Conductive polymer composites with segregated structures), as applied to claims 1 and 10 above, in further view of Pandey et al. (Pd-doped reduced graphene oxide sensing films for H2 detection).
Regarding claims 3-5, modified Kim does not explicitly disclose the heating catalyst layer includes Pd/EOG, wherein the Pd/EOG is obtained by: preparing an EOG dispersion solution in which an EOG is dispersed by acid-treating graphite and then dispersing the graphite in an ionic liquid; producing a Pd/EOG dispersion solution by adding a Pd precursor to the EOG dispersion solution and reducing the EOG dispersion solution including the Pd precursor; and extracting the Pd/EOG in the form of a paste from the Pd/EOG dispersion solution through centrifugation.
Pandey teaches that Pd-doped reduced graphene oxide is a well-known catalyst in the hydrogen sensing art, wherein the Pd-doped reduced graphene oxide is produced using a modified Hummer’s method and then deposited by spin coating and sputter coating the electrodes (pg. 479-481/2. Device fabrication).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one hydrogen sensing catalyst for another in the device disclosed by modified Kim, as taught by Pandey, to provide for improved sensitivity and tunability (Pandey: pg. 486/5. Conclusions).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, modified Kim does not explicitly disclose the heating catalyst layer includes Pd/EOG.
Pandey teaches that Pd-doped reduced graphene oxide is a well-known catalyst in the hydrogen sensing art (pg. 479-481/2. Device fabrication).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one hydrogen sensing catalyst for another in the device disclosed by modified Kim, as taught by Pandey, to provide for improved sensitivity and tunability (Pandey: pg. 486/5. Conclusions).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797